Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11-13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0058126 A1; hereafter: Wang).
Regarding Claim 1, Wang teaches: a computer storage device (Figure 11: element 1120) storing computer-useable instructions (Figure 11: element 1126) that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising (Figure 11: element 1118): accessing a plurality of 3D representations of a 3D volume (Figure 2: element 210; Para 55: “The FCN model 200 may be configured to process input 2D/3D images 210.”; processing input 3D images is consistent with accessing a plurality of 3D representations); performing a voxel-wise segmentation of the 3D volume using the plurality of 3D representations as inputs into a 3D segmentation convolutional neural network by (Figure 2: element 200): generating  successive resolutions of feature maps from the plurality of 3D representations by downsampling outputs from a plurality of convolutional blocks of the 3D segmentation convolutional neural network (Figure 2: element 220; Para 56: “A down-sampling path 220 may comprise a contraction neural network which gradually reduces the resolution of the 2D/3D images to generate feature maps with smaller resolution and larger depth.” See Figure 3 for exemplary structure of convolution blocks); aggregating local and global detail from the successive resolutions of feature maps by recursively applying a 3D refinement module to the successive resolutions of feature maps to generate a refined set of feature maps (Figure 2 and 3; Figure 2 forms the basis for the successive resolutions. Figure 3 forms the basis for generating a refined feature maps. Elements 352a, b, and c show that the outputs from convolution blocks 312, 322, and 324 are inputted into corresponding upsampling portions that are then aggregated together to form a final feature map; Elements 362, 372, and 382 from Figure 3 corresponds to the claimed 3D refinement module in the instant application. Full description in Para 67-89); and generating the voxel-wise segmentation of the 3D volume by applying a multi-class classifier to the refined set of feature maps (Figure 2: element 282 and 290; Para 61: “The FCN model 200 may include a rectifier, e.g., sigmoid step 280, which take map 281 as input to generate voxel-wise binary classification probability prediction mask”); and causing display of the voxel-wise segmentation (Figure 11: element 1108; Para 172: “display circuitry 1108 that generates machine interfaces 1110 locally or for remote display”).
Regarding Claim 2, Wang teaches: the computer storage device of claim 1, wherein the refinement module is configured to combine outputs from: an adaptive layer (Figure 3: element 364, 374, 384) configured to reshape a first resolution set of the successive resolutions of feature maps to a designated number of 3D channels (Para 80: “The up-sampling path, for example, may involve increasing the number of pixels for feature maps in each spatial dimension by a factor of, e.g., 2, but reducing the number of feature maps, i.e., reducing the depth of feature maps”; Para 81-88 describe how with each successive layer/block, the output of the previous layer is reshaped to match the additional input in the next layer. For example, the output of Figure 3: element 362 is reshaped by element 374 before being concatenated with the input of element 352b and then being inputted into element 372.); and an upsampling operation performed on a lower resolution set of the successive resolutions of feature maps (Para 80: “The up-sampling path, for example, may involve increasing the number of pixels for feature maps in each spatial dimension by a factor of, e.g., 2, but reducing the number of feature maps, i.e., reducing the depth of feature maps”; Figure 3: element 364, 374, and 384 performs the upsampling and reshaping of the feature maps. See Para 81-88).
Regarding Claim 3, Wang teaches: the computer storage device of claim 1, wherein the plurality of representations of the 3D volume comprise a plurality of 3D MRI modalities representing (Para 27: “in medical images based on Magnetic Resonance Imaging (MRI), different modality channels may include but are not limited to T2-weighted imaging (T2 W), diffusion weighted imaging (DWI)”; Para 46: “the images 110 may be one or more 3D images with multiple channels. The multiple channels may be different chromatic channels (e.g., red, blue, green colors) or other different modality channels (e.g., T2 W, DWI, ADC, and K-trans for MR imaging)”) brain tissue (Para 35: “The present disclosure may be particularly applied to different types of images by imaging various types of human tissues or organs to perform ROI identification and ROI mask generation and image segmentation, for example, including but not limited to, brain segmentation, pancreas segmentation, lung segmentation, or prostate segmentation.”), and wherein the voxel-wise segmentation of the 3D volume comprises 3D segmentation of the brain tissue into a plurality of tumor tissue types (Para 39: “The first step may include determining a segmentation boundary of prostate tissue by processing input MR prostate images, producing an ROI mask for the prostate; and the second step includes detecting a diseased portion of the prostate tissue, e.g.,  a prostate tumor or cancer”; Para 35 states that brain tissues can be used as well.
Regarding Claim 4, Wang teaches: the computer storage device of claim 1, wherein the 3D refinement module is configured to align (Para 81: “The feature maps 351 may be fed into a de-convolution operation 364 with 2x2x2 trainable kernels to increase/expand the size of input feature maps by a factor of 2”; this action matches the size of two different feature maps which is consistent with the language “align”) a first feature map having a first resolution (Para 77: “the output from step 334 may be feature maps 351 having a size of 16x16x3.”), with a second feature map having a second resolution, wherein the second resolution is higher than the first resolution (Para 83: “the feature maps in step 332 of the down-sampling path has a size of 32x32x6”).
Regarding Claim 5, Wang teaches: the computer storage device of claim 1, the operations further comprising: training the 3D segmentation convolutional neural network using focal loss as a minimization function for the multi-class-classifier (Para 66: “A loss function 295 may be determined. In one implementation, the loss function 295 may include a soft max cross-entropy loss. In another implementation, the loss function 295 may include dice coefficient (DC) loss function. Other types of loss functions are also contemplated.”; It should be noted here that the language “other types of loss functions are also contemplated” will capture focal loss for training purposes.). 
Regarding Claim 6, Wang teaches: the computer storage device of claim 1, the operation further comprising: training the 3D segmentation convolutional neural network with augmented 3D volumetric MRIs (Para 37: Model parameters may be trained using labeled images.” Labeled training images is consistent with augmented 3D volumetric MRIs).
Regarding Claims 8-9, and 11-13, Claims 8-9, and 11-13 recites a method that is implemented by the instructions on the computer storage device of Claims 1-6. Therefore, the rejections of Claim 1-6 is equally applied here. More specifically, Claims 1 and 3 apply to Claim 8 and account for any differences between Claim 8 and 1. (See Figure 2 and 3 for method).
Regarding Claims 15-16, and 18-19, Claims 15-16, and 18-19 recites a computer system that utilizes the instructions stored on the computer storage device of Claims 1-3, and 5-6. Therefore, the rejections of Claims 1-3, and 4-6 are equally applied here. More specifically, Claims 1 and 3 apply to Claim 15. (See Figure 11 for exemplary system).

Allowable Subject Matter
Claims 7, 10, 14, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 7, 14, and 20, Claims 7, 14, and 20 recite a training method that requires a multi-stage curriculum learning process. While the concept of training a neural network across multiple stages is known, the specific stages and training parameters found in Claims 7, 14, and 20 is neither taught nor disclosed in a non-obvious manner in the prior art or a combination of prior art. Regarding Claims 10 and 17, Claims 10 and 17 require an adaptive layer that utilizes a 1x1x1 kernel. While the use of a 1x1x1 kernel is known in the art, the claims specifically uses it in a refinement module that is neither taught nor disclosed in a non-obvious manner in the prior art or a combination of prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 2018/0114294 A1), Zhao et al. (US 10,140,544 B2), Golden et al. (US 10,902,598 B2), Tang et al.  (US 2019/0392267 A1), Wang (US 2018/0061091 A1), Xu et al. (US 2018/0061059 A1), Zhang (US 10,614,574 B2), (Casamitjana et al., “3D Convolutional Neural Networks for Brain Tumor Segmentation: A comparison of Multi-resolution Architectures”, BrainLes 2016, Lecture Notes in Computer Science, vol 10154, 2016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHENJUN CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668